
	

113 S1261 IS: Energy Efficient Government Technology Act
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1261
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Udall of Colorado
			 (for himself and Mr. Risch) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Energy Conservation Policy Act and
		  the Energy Independence and Security Act of 2007 to promote energy efficiency
		  via information and computing technologies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient Government Technology
			 Act.
		2.Energy-efficient and
			 energy-saving information and communications technologiesSection 543 of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253) is amended—
			(1)by redesignating
			 the second subsection (f) (relating to large capital energy investments) as
			 subsection (g); and
			(2)by adding at the
			 end the following:
				
					(h)Federal
				Implementation Strategy for Energy-Efficient and Energy-Saving Information and
				Communications Technologies
						(1)In
				generalNot later than 1 year
				after the date of enactment of this subsection, each Federal agency shall
				collaborate with the Director of the Office of Management and Budget (referred
				to in this subsection as the Director) to develop an
				implementation strategy (including best-practices and measurement and
				verification techniques) for the maintenance, purchase, and use by the Federal
				agency of energy-efficient and energy-saving information and communications
				technologies and practices.
						(2)ContentEach implementation strategy shall be
				flexible, cost-effective, and based on the specific operating requirements and
				statutory mission of the agency.
						(3)AdministrationIn
				developing an implementation strategy, each Federal agency shall—
							(A)consider information and communications
				technologies (referred to in this subsection as ICT) and related
				infrastructure and practices, such as—
								(i)advanced metering
				infrastructure;
								(ii)ICT services and
				products;
								(iii)efficient data center strategies and
				methods of increasing ICT asset and related infrastructure utilization;
								(iv)ICT and related infrastructure power
				management;
								(v)building information modeling, including
				building energy management; and
								(vi)secure telework and travel substitution
				tools; and
								(B)ensure that the
				agency realizes the savings and rewards brought about through increased
				efficiency and utilization.
							(4)Performance
				goals
							(A)In
				generalNot later than 180
				days after the date of enactment of this subsection, the Director, in
				consultation with the Secretary, shall establish performance goals for
				evaluating the efforts of Federal agencies in improving the maintenance,
				purchase, and use of energy-efficient and energy-saving information and
				communications technology systems and practices.
							(B)Energy efficient
				data centersThe Director
				shall include within the performance goals established under this
				paragraph—
								(i)specifications and benchmarks that will
				enable Federal data center operators to make more informed decisions about the
				energy efficiency and cost savings of data centers, including an overall
				Federal target for increased energy efficiency, with initial reliance on the
				Power Usage Effectiveness metric;
								(ii)overall asset utilization; and
								(iii)recommendations and best practices for how
				the benchmarks will be attained, with the recommendations to include a
				requirement for agencies to evaluate the use of energy savings performance
				contracting and utility energy services contracting as preferred acquisition
				methods.
								(C)AdministrationThe
				performance goals established under this paragraph shall—
								(i)measure
				information technology costs over a specific time period of 3 to 5
				years;
								(ii)measure cost
				savings attained via the use of energy-efficient and energy-saving information
				and communications solutions during the same time period; and
								(iii)provide, to the
				maximum extent practicable, a complete picture of all costs and savings,
				including energy costs and savings.
								(5)Federal data
				centers task force
							(A)In
				generalThe Director shall
				maintain a Governmentwide Data Center Task Force comprised of Federal data
				center program managers, facilities managers, and sustainability
				officers.
							(B)DutiesThe members of the task force shall—
								(i)be responsible for working together to
				share progress toward individual agency goals and the overall Federal target
				for increased energy efficiency; and
								(ii)regularly exchange best practices and other
				strategic information related to energy efficiency with the private
				sector.
								(6)Reports
							(A)Agency
				reportsEach Federal agency subject to the requirements of this
				subsection shall include in the report of the agency under section 527 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17143) a description of
				the efforts and results of the agency under this subsection.
							(B)OMB Government
				efficiency reports and scorecardsEffective beginning not later
				than October 1, 2013, the Director shall include in the annual report and
				scorecard of the Director required under section 528 of the Energy Independence
				and Security Act of 2007 (42 U.S.C. 17144) a description of the efforts and
				results of Federal agencies under this
				subsection.
							.
			3.Energy efficient
			 data centersSection 453 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is
			 amended—
			(1)in subsection (c), by striking paragraph
			 (1) and inserting the following:
				
					(1)In
				generalNot later than 30
				days after the date of enactment of the Energy Efficient Government Technology Act,
				the Secretary and the Administrator shall—
						(A)designate an established information
				technology industry organization to coordinate the program described in
				subsection (b); and
						(B)make the designation public, including on
				an appropriate website.
						;
				
			(2)by striking
			 subsections (e) and (f) and inserting the following:
				
					(e)StudyThe Secretary, with assistance from the
				Administrator, shall—
						(1)not later than December 31, 2013, make
				available to the public an update to the Report to Congress on Server and Data
				Center Energy Efficiency published on August 2, 2007, under section 1 of Public
				Law 109–431 (120 Stat. 2920), that provides—
							(A)a comparison and
				gap analysis of the estimates and projections contained in the original report
				with new data regarding the period from 2007 through 2012;
							(B)an analysis considering the impact of
				information and communications technologies asset and related infrastructure
				utilization solutions, to include virtualization and cloud computing-based
				solutions, in the public and private sectors; and
							(C)updated
				projections and recommendations for best practices; and
							(2)collaborate with
				the organization designated under subsection (c) in preparing the
				report.
						(f)Data center
				energy practitioner program
						(1)In
				generalThe Secretary, in
				collaboration with the organization designated under subsection (c) and the
				Federal Chief Information Officer, shall maintain a data center energy
				practitioner program that leads to the certification of energy practitioners
				qualified to evaluate the energy usage and efficiency opportunities in data
				centers.
						(2)EvaluationsEach Federal agency shall have the data
				centers of the agency evaluated every 4 years by energy practitioners certified
				pursuant to the program, whenever practicable using certified practitioners
				employed by the
				agency.
						;
			(3)by redesignating
			 subsection (g) as subsection (j); and
			(4)by inserting after
			 subsection (f) the following:
				
					(g)Open data
				initiative
						(1)In
				generalThe Secretary, in
				collaboration with the organization designated under subsection (c) and the
				Federal Chief Information Officer, shall establish an open data initiative for
				Federal data center energy usage data, with the purpose of making the data
				available and accessible in a manner that empowers further data center
				innovation while protecting United States national security interests.
						(2)AdministrationIn establishing the initiative, the
				Secretary shall consider use of the online Data Center Maturity Model.
						(h)International
				specifications and metricsThe Secretary, in collaboration with
				the organization designated under subsection (c), shall actively participate in
				efforts to harmonize global specifications and metrics for data center energy
				efficiency.
					(i)ICT asset
				utilization metricThe
				Secretary, in collaboration with the organization designated under subsection
				(c), shall assist in the development of an efficiency metric that measures the
				energy efficiency of the overall data center, including information and
				communications technology systems and related
				infrastructure.
					.
			
